Citation Nr: 0528366	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  03-12 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and A.M.


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel

INTRODUCTION

Although it is unclear the exact date that the appellant 
enlisted in the Army National Guard, he had active duty for 
training from July 17, 1977 to November 3, 1977, after which 
he was obligated to serve with the Guard for an additional 
five years, five months, and 22 days.  It appears that he 
completed this obligation because he was honorably discharged 
from the Guard on April 27, 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the benefits sought 
on appeal.  The appellant appealed that decision to the 
Board, and the case was referred to the Board for appellate 
review.

The appellant testified at a Travel Board hearing at the RO 
on November 4, 2004, in connection with his appeal.

The Board also observes that the appellant's appeal had 
originally included the issue of entitlement to service 
connection for bilateral claw foot deformity; however, the 
appellant indicated in his November 2004 hearing testimony 
that he wished to withdraw his appeal on that issue.  See 38 
C.F.R. § 20.204 (2004).  Accordingly, the issue of 
entitlement to service connection for bilateral claw foot 
deformity no longer remains in appellate status and no 
further consideration is required.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.




REMAND

Reasons for remand:  Confirm appellant's service dates for 
certain periods of active duty for training and attempt to 
obtain additional records which may be relevant to his claim.  

Basic entitlement to compensation for service-connected 
disabilities for veterans who served during other than a 
period of war derives from 38 U.S.C. § 1131, which provides, 
in part, as follows:  "For disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service . . . the United States will pay to any 
veteran thus disabled . . . compensation as provided in this 
subchapter . . . ."  38 U.S.C.A. § 1131 (emphasis added).  
The term "veteran" is defined, in relevant part, as "a 
person who served in the active military, naval, or air 
service . . . ."  38 U.S.C.A. § 101(2); see also 38 C.F.R. 
§ 3.1(d).  The term "active military, naval, or air 
service" is defined to include, inter alia, "any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty."  38 U.S.C.A. 
§ 101(24) (emphasis added); see also 38 C.F.R. § 3.6(a).  The 
term "active duty for training" includes, inter alia, 
certain full time duty in the Army National Guard.  38 
U.S.C.A. § 101(22); see also 38 C.F.R. § 3.6(c)(3).

In this case, a DD Form 214 shows that the appellant 
completed his active duty for training on November 3, 1977, 
and had a remaining obligation to the Guard for 5 years, 5 
months, and 22 days.  He appears to have completed that 
period because there is a copy of orders in the file showing 
that he received an honorable discharge from the Guard on 
April 27, 1983.

However, medical evidence in the file shows that over the 
years that the appellant was serving in the Guard, beginning 
in August 1978, he was hospitalized or otherwise treated on 
many occasions for schizophrenia.  In order for the 
appellant's claim for service connection for schizophrenia to 
be granted in this case, the evidence must show that the 
veteran became disabled from the disease of schizophrenia 
which was incurred or aggravated in line of duty during a 
period of active duty for training.  

For the purposes of this case, periods of inactive duty for 
training are not for consideration because service connection 
may be granted for disability resulting only from injuries 
incurred or aggravated during such periods, not disability 
resulting from diseases such as schizophrenia.  38 U.S.C.A. 
§ 101(23), (24); see McManaway v. West, 13 Vet. App. 60, 67 
(1999) (quoting Brooks v. Brown, 5 Vet. App. 484, 485 (1993) 
(discussing 38 U.S.C. §§ 101(24), 1131) (stating that the law 
"permits service connection for persons on inactive duty 
[training] only for injuries, not diseases, incurred or 
aggravated in line of duty").  Moreover, the advantage of 
certain evidentiary presumptions, provided by law, that 
assist veterans in establishing service connection for a 
disability do not extend to those who claim service 
connection based on a period of active or inactive duty for 
training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) 
(noting that the Board did not err in not applying 
presumptions of sound condition and aggravation to 
appellant's claim where he served only on active duty for 
training and had not established any service-connected 
disabilities from that period); McManaway, 13 Vet. App. at 67 
(citing Paulson, 7 Vet. App. at 469-70, for the proposition 
that, "if a claim relates to period of active duty for 
training, a disability must have manifested itself during 
that period; otherwise, the period does not qualify as active 
military service and claimant does not achieve veteran status 
for purposes of that claim" (emphasis in McManaway)); see 
also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) 
(Steinberg, J., concurring).  Therefore, the appellant is not 
entitled to a presumption of sound condition at entrance onto 
a period of active duty for training, or to a presumption of 
aggravation during such period where evidence shows an 
increase in severity of a preexisting disease during such a 
period, or to a presumption of service incurrence or 
aggravation for certain diseases, including psychoses, which 
manifest themselves to a degree of 10 percent or more 
disabling within a year from the date of separation from 
service, i.e., in this case within a year from April 27, 
1983.

For the more than 5 years of Guard service he was obliged to 
perform after he completed active duty for training in 
November 1977, the appellant-assuming that his was typical 
National Guard service--would have been required to perform 
periods of active duty for training roughly two weeks per 
year, usually performed sometime in the summer months.  The 
earliest medical record in the file showing an impression of 
acute schizophrenia episode is an Admissions Note from 
Arkansas State Hospital dated August 23, 1978, on which it 
was noted, "After he returned from guard camp two weeks ago 
he began acting irrationally and talking in a bizarre 
manner."  On a report of Psychiatric History, dated 
September 11, 1978, it was noted that before admission on the 
23rd, the appellant had been at East Arkansas Clinic on the 
21st where he agreed to voluntary commitment at "Fort 
Roots".  It was also noted, "The patient really was not 
eligible for Fort Roots and I don't know why the clinic 
presented this possibility."  In this report, it was also 
noted that the appellant, "became very upset after he came 
back from camp (National Guard) and he tore up his mother's 
house and had to be put in jail before he could be brought 
here."

Although the RO made efforts to obtain the appellant's 
medical records from the National Guard, the Board concludes 
that further efforts should be made to obtain those records 
as well as other records referred to in other documents in 
the file before the Board may proceed to decide this appeal.  
First, the RO must attempt to verify the dates of each period 
of active duty for training that the appellant attended 
between November 1977 and his discharge from the National 
Guard in April 1983.  In particular, the dates that he served 
at summer camp in 1978, which period is referred to in the 
medical records from Arkansas State Hospital noted above, 
should be verified. 

Second, the RO must again attempt to secure the appellant's 
medical records from his National Guard service.  Although 
the response from Adjutant General's office was that a file 
on the appellant could not be located, the response also 
stated to check to be sure the person served with the 
Arkansas National Guard.  Although the RO sent a letter to 
the Adjutant General with the appellant's name and social 
security number, it is not clear that the appellant's DD Form 
214 or the copy of his discharge orders were forwarded to the 
Adjutant General's office.  The information on these forms 
clearly shows that the appellant served with the Arkansas 
National Guard and they provide other specific information 
about his unit, dates of service, and date of discharge.  

Third, the RO should attempt to obtain records from "Fort 
Roots" for the period from July 1977 to April 1983 and, in 
particular, a request should be made for any records dated in 
August 1978 as referred to in the medical record from 
Arkansas State Hospital dated in September 1978.  It is 
unclear to the Board whether the reference to "Fort Roots" 
is a reference to what is now the VA Medical Center (VAMC) 
located on Fort Roots Drive in North Little Rock.  If it is, 
records should be requested from that facility because it 
appears that VA records in the file for the time in question 
are from the VAMC in Little Rock and not North Little Rock.  
If the RO knows that the reference to "Fort Roots" in 1978 
was a reference to another facility, the RO should attempt to 
obtain records for the time in question from that facility.

Fourth, although some records have been obtained from the 
East Arkansas Clinic none are dated earlier than February 
1983.  Therefore, a request should be made for records dated 
from July 1977 to February 1983, including records dated in 
August 1978.

Fifth, review of the evidence reveals that the appellant may 
be in receipt of monthly benefits from the Social Security 
Administration (SSA).  In this regard, the appellant 
submitted a statement in September 1985 in which he indicated 
that he was receiving, or was awaiting approval on a claim 
for, disability benefits from SSA.  However, the records upon 
which a decision, if any, by SSA was based are not associated 
with the claims file.  Therefore, on remand, the RO should 
attempt to obtain these records, especially any records 
pertaining to the period from July 1977 to April 1983.

Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically 
includes requesting information from other Federal 
departments or agencies.  Where there has been a 
determination that the veteran is entitled to SSA benefits, 
the records concerning that decision are often needed by the 
VA for evaluation of pending claims and must be obtained.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Moreover, the Board observes that the appellant's service 
medical records may not be available for review.  In cases 
where service medical records are unavailable through no 
fault of the claimant, there is a heightened duty to assist 
the appellant in the development of the case.  See generally 
McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Moore v. Derwinski, 1 
Vet. App. 401 (1991).  Therefore, the RO should obtain and 
associate the appellant's SSA records with his claims folder.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  Again contact the Arkansas Adjutant 
General's Office with a request for 
verification of the dates of each period 
of active duty for training that the 
appellant attended between November 1977 
and his discharge from the National Guard 
in April 1983.  In particular, the dates 
that he served at summer camp in 1978, 
which period is referred to in the 
medical records from Arkansas State 
Hospital noted above, should be verified.  
In addition to verification of the dates 
of service, also request from the 
Adjutant General's Office the appellant's 
service medical records from his Arkansas 
Army National Guard service.  With this 
request for verification of service dates 
and service medical records, enclose a 
copy of the appellant's DD Form 214 and a 
copy of the orders from the Military 
Department of Arkansas, Office of the 
Adjutant General, discharging him from 
the Army National Guard on April 27, 
1983.  Both of these documents are in the 
claims file.  If the search for such 
records has negative results, the claims 
file must be properly documented as to 
the unavailability of these records.

2.  Attempt to obtain records, if any, 
from "Fort Roots" (as referred to in 
the medical Record from Arkansas State 
Hospital dated in September 1978) for the 
period from July 1977 to April 1983 and, 
in particular, a request should be made 
for any records dated in August 1978.  It 
is unclear to the Board whether the 
reference to "Fort Roots" is a 
reference to what is now the VA Medical 
Center (VAMC) located on Fort Roots Drive 
in North Little Rock.  If it is, records 
should be requested from that facility 
because it appears that VA records in the 
file for the time in question are from 
the VAMC in Little Rock only, and not the 
North Little Rock facility.  If the RO 
knows that the reference to "Fort 
Roots" in 1978 was a reference to 
another facility, the RO should attempt 
to obtain records for the time in 
question from that facility.  If the 
search for such records has negative 
results, the claims file must be properly 
documented as to the unavailability of 
these records.

3.  Attempt to obtain medical records 
from the East Arkansas Clinic for the 
period from July 1977 to February 1983, 
particularly including records dated in 
August 1978.  If the search for such 
records has negative results, the claims 
file must be properly documented as to 
the unavailability of these records.

4.  Obtain and associate with the claims 
file the records upon which the Social 
Security Administration (SSA) based a 
decision, if any, to award benefits to 
the appellant.  In particular, request 
any medical records in the possession of 
SSA pertaining to the period from July 
1977 to April 1983.  If the search for 
such records has negative results, the 
claims file must be properly documented 
as to the unavailability of these 
records. 

5.  Thereafter, the RO must readjudicate 
the claim for service connection for 
paranoid schizophrenia based on the 
evidence in its entirety.  If the benefit 
sought is not granted, the appellant and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the appellant unless he is notified. 



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

